Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to amendment Examiner Initiated Interview on 16 December 2021.   
2.	An examiner's amendment to the record is attached.  Please enter entire claim set.LIE PLEASE SCROLL DOWN TO THE END OF DOCUMENT.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The examiner's amendment was authorized by attorney of record Lawrence A Aaronson in phone interview on 16 December 2021 and confirming email.   
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        15 December 2021


Examiner’s Amendment 
This listing of the claims will replace all prior versions and listings of the claims in the application.

Listing of Claims:NOTE: (This text will not print): A claim listing of all claims ever presented in the case must be supplied in ascending numerical order.  There is no longer a requirement for a clean copy of each pending claim
Example: 
1-5. (canceled)6. (previously presented): A bucket with a handle. 7. (withdrawn): A handle comprising an elongated wire. 8. (withdrawn): The handle of claim 7 further comprising a blue handle. 14. (original): The bucket of claim 9 wherein the handle is made of wood. 15-18. (canceled) 19. (not entered) 20. (new): A bucket with plastic sides and bottom.

You must use the following status identifiers: 
(original), (currently amended), (previously presented),
(canceled), (withdrawn), (not entered), or (new)

The following status identifiers are not permitted:  
(previously amended),( previously added), (reinstated-formerly claim #_), (previously reinstated), (re-presented-formerly dependent claim #_), and (previously re-presented).


1.  (Currently Amended) A method for providing remote access to a service in a client-server remote access system, comprising: 
receiving, at a proxy server, a request from a client to remotely access the service at a resource URL, the request including an application name and a client identifier;
authenticating the client in accordance with the client identifier to establish a trust between the client and the service;
in response to an authenticated request, selecting, by a scheduler, an application server hosting the service, wherein the scheduler implements one or more selection heuristics to determine which application server to service a remote access connection request,[[;]]
	the selection heuristics consisting of: 
choosing the application server running the fewest number of services or has the lightest load;
choosing the longest-running application server that has availability in order to allow unused application servers to be shut down when not being utilized;
choosing the application server in accordance with the state of a preexisting running application, therefore clients will reconnect to previously used application server;
creating a session uniform resource locator (URL) that includes a URL payload that uniquely identifies the service hosted on the selected application server; and
establishing a remote access session between the client and the selected application server using the session URL and by passing the URL payload as a parameter, 
wherein application data and state information about the running application are communicated between the client and the application server during the remote access session to provide the client remote access to the service.

2. (Previously Presented) The method of claim 1, further comprising creating the resource URL prior to the selection of the application server.
	
3. (Canceled)

4. (Original) The method of claim 1, wherein the URL payload that uniquely identifies the service is an App ID.

5. (Canceled). 

6. (Previously Presented) The method of claim 1, further comprising:
providing a collaboration URL by the authentication component to the client;
receiving a second request at the proxy server from a second client using the collaboration URL; and
joining the second client to the remote access session.

7. (Original) The method of claim 6, wherein the collaboration URL identifies the selected application server and authenticates the second client.

8. (Currently Amended)  The method of claim [[5]] 1, wherein the session URL is mapped to a user associated with the client.

9. (Original)  The method of claim 1, further comprising managing resource utilization within the client-server remote access system using the scheduler.

10. (Original)  The method of claim 9, wherein the scheduler chooses the application server based on the application server running a fewest number of services.  

11. (Original)  The method of claim 9, wherein the scheduler chooses the application server based on the application server being a longest-running application server having available capacity.

12. (Original) The method of claim 9, wherein the scheduler chooses the application server based on a state of a preexisting running service on the application server.  

13. (Original)  The method of claim 9, wherein the scheduler creates the session URL in real-time to direct the client to the application server hosting the service.

14. (Original)  The method of claim 9, further comprising providing an orchestrator that starts and stops application servers within the client-server remote access system in accordance with one of load, hardware capacity (e.g., CPU, GPU, memory), networking requirements, cost, or geographic location. 

15. (Original)  The method of claim 14, further comprising providing information from the scheduler to the orchestrator receives about current resource allocation to automatically start or stop the application server based on demand.  

16. (Previously Presented) A client-server remote access system for providing access to a service, comprising:
a proxy server accessible at a resource Uniform Resource Locator (URL), the proxy server receiving a request from a client to connect to the service, the request including an application name and a client identifier;
an authentication component that authenticates the request in accordance with the client identifier to establish a trust between the client and the service;
a scheduler that selects an application server hosting the service in accordance with one or more selection heuristics that consist of:
choosing the application server running the fewest number of services or has the lightest load;
choosing the longest-running application server that has availability in order to allow unused application servers to be shut down when not being utilized;
choosing the application server in accordance with the state of a preexisting running application, therefore clients will reconnect to previously used application server;
the scheduler creating a session URL that includes the payload that is used to establish a remote access session between the client and the selected application server; and
a service manager that establishes the remote access session between the client and the 
wherein application data and state information about the running application are communicated between the client and the 

17. (Original) The client-server remote access system of claim 16, wherein a collaboration URL is provided by the authentication component to the client, wherein a second request is received at the proxy server from a second client using the collaboration URL, and wherein the second client is joined to the session.

18. (Original) The client-server remote access system of claim 17, wherein the collaboration URL identifies the application server and authenticates the second client.

19. (Original)  The client-server remote access system of claim 16, wherein resource utilization within the client-server remote access system is managed using the scheduler, and wherein the scheduler chooses the application server based on the application server running a fewest number of services, or chooses the application server based on the application server being a longest-running application server having available capacity, or chooses the application server based on a state of a preexisting running service on the application server.

20. (Previously Presented) The client-server remote access system of claim 16, wherein a collaboration URL is provided by the authentication component to the client, the collaboration URL containing a payload parameter to identify the application server wherein a second request is received at the proxy server from a second client using the collaboration URL, and wherein the second client is joined to the session.

21. (Original) The client-server remote access system of claim 20, wherein the collaboration URL authenticates the second client.

22. (Original)  The client-server remote access system of claim 16, wherein the scheduler chooses the application server based on one of the following criteria: selecting the application server running a fewest number of services, selecting the application server based on the application server being a longest-running application server having available capacity, or selecting the application server based on a state of a preexisting running service on the application server.  

23. (Original)  The client-server remote access system of claim 16, wherein the application server creates the session URL in real-time to when making the service available to the client.






/ELLEN TRAN/Primary Examiner, Art Unit 2433